DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 20 are currently pending.
The abstract submitted on 04/03/2020 is accepted.
The oath submitted on 04/03/2020 is accepted.
The drawings submitted on 04/03/2020 are accepted.
The IDS submitted on 04/03/2020 has been considered.
Foreign priority to KR 10-2012-0059197 and KR 10-2012-0081904 is noted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wang et al. (US 20150004918 A1).
 
et al. discloses a method (Wang et al., FIG. 4) by a mobile station (MS) (Wang et al., FIG. 4, LTE/mmW UE 406) in a communication system (Wang et al., FIG. 4, mmW+LTE system 400), the method comprising: 
receiving, from a master node (Wang et al., FIG. 4, eNB1 402), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); 
measuring channel quality of the neighbor nodes based on the first information (Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU and [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results); and 
transmitting, to the master node, a measurement report message including a measurement result which includes second information related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices).

Regarding claims 2, 7, 12, 17, Wang et al. discloses the beam ID of the at least one of the neighbor nodes is a best beam ID of at least one of the neighbor nodes (Wang et al., [0059] a peak detection module may be used to detect the best mB/beam combination and this may achieve timing and frequency synchronization at the same time).

Regarding claims 3, 8, 13, 18, Wang et al. discloses remaining IDs of the at least one of the neighbor nodes are beam IDs of which quality is above a threshold (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices in relation to [0075] the mmW WTRU may be directed to feedback the highest received mmW signal strength and corresponding mB/beam indices, or feedback when the highest received mmW signal strength exceeds a certain predetermined threshold).

Regarding claims 4, 9, 14, 19, Wang et al. discloses the neighbor nodes operate on a millimeter wave frequency band (Wang et al., [0052] the mmW system link quality relies on high gain narrow beams from the transmitter and/or receiver, and proper alignment of the beam(s) due to its propagation property).

Regarding claims 5, 10, 15, 20, Wang et al. discloses the beam ID is associated with millimeter wave frequency based-beamforming (Wang et al., [0050] the meNB 205 may select a target mB1 based on mmW related information provided by the mWTRU, and then trigger the mmW acquisition procedure, in relation to [0066] target mB1B 404 downlink (DL) channel synchronization, including obtaining frequency, time and mmW frame synchronization, mB ID and a transmission beam index may be done by sending beacon transmissions to the LTE/mmW WTRU).

Regarding claim 6, Wang et al. discloses method (Wang et al., FIG. 4) by a master node (Wang et al., FIG. 4, eNB1 402) in a communication system, the method comprising: 
transmitting, to a mobile station (MS) (Wang et al., FIG. 4, LTE/mmW UE 406), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); and 
receiving, from the MS, a measurement report message including a measurement result which includes second information related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices), 
Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU and [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results).

Regarding claim 11, Wang et al. discloses a mobile station (MS) (Wang et al., FIG. 1B, UE/WTRU 102) in a communication system (Wang et al., FIG. 4, mmW+LTE system 400), the MS comprising: 
a transceiver (Wang et al., FIG. 1B, transceiver 120) configured to receive, from a master node (Wang et al., FIG. 4, eNB1 402), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); and 
at least one processor (Wang et al., FIG. 1B, processor 118) configured to measure channel quality of the neighbor nodes based on the first information (Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU and [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results), 
wherein the transceiver is further configured to transmit, to the master node, a measurement report message including a measurement result which includes second in formation related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices).

Regarding claim 16, Wang et al. discloses a master node (Wang et al., FIG. 4, eNB1 402) in a communication system (Wang et al., FIG. 4, mmW+LTE system 400), the master node comprising: at least one processor (Wang et al., [0017] a base stations device configured to wirelessly interface with a WTRUs as a site controller inherently comprises a processor); and a transceiver (Wang et al., [0018] the base station may employ multiple-input multiple output (MIMO) technology and, therefore, may utilize multiple transceivers for each sector of the cell) configured to: 
Wang et al., FIG. 4, LTE/mmW UE 406), first information related to measurement for neighbor nodes (Wang et al., FIG. 4, mB1B 404; [0058] an meNB may notify both the mWTRU and the mB(s) in the candidate list of the mB and beam specific indices corresponding to signature sequences that may be used in beacon transmission, in relation to [0062] using the mmW WTRU 406 coordinates, the meNB may generate a candidate mB list which includes mBs with the shortest distances); and 
receive, from the MS, a measurement report message including a measurement result which includes second information related to a beam identifier (ID) of at least one of the neighbor nodes (Wang et al., [0060] the mWTRU may report to the network the N highest received mmW signal strengths across all candidate mB/beam combinations and associated mB and beam indices), 
wherein the measurement result is based on measurement of channel quality of the neighbor nodes which is based on the first information (Wang et al., [0058] the information may include the resources that may be used for mWTRU reporting and the mWTRU may feedback results of mmW acquisition over cellular channel or mmW channel in relation to [0063] preferred beam list may be refined considering the current mB loading condition and the ability to satisfy quality of service (QoS) requirements for the mmW WTRU and [0086] once the mmW WTRU has detected the strongest mB/beam combination(s), and corresponding channel quality, the mmW WTRU reports the results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yuk et al. (WO 2013125900 A1) is cited to show a method for a terminal to perform a handover in a cloud radio access network (C-RAN), including receiving information on at least one candidate remote radio head (RRH), measuring the strength of received signals from at least one candidate RRH and a serving cell for the terminal; and, when the strength of the received signals from the candidate RRH and the serving cell of the terminal satisfy a predetermined relationship according to the measured result, transmitting feedback information, including the measured result, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/L.P./Examiner, Art Unit 2416                       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416